Case 2:14-cr-20562-DML-RSW ECF No. 41, PageID.178 Filed 08/28/20 Page 1 of 24




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                      CR. NO. 14-20562
      v.
                                                      HON. DAVID M. LAWSON
TAMMIE BROWNLEE,

                    Defendant.
                                        /

                MOTION FOR COMPASSIONATE RELEASE

      As this Court is aware, COVID-19 has created unprecedented danger to

incarcerated people. COVID-19 has now killed more U.S. prisoners, over the course

of just a few months, than the U.S. death penalty has in the last two decades.1

      Tammie Brownlee is at a facility, Carswell FMC, that has experienced a

severe outbreak of COVID-19. Six inmates have died of the virus there, and more

than 530 have contracted it, with at least nine current active cases. One of the inmates

who died was only 30 years old. Ms. Brownlee suffers serious physical ailments,

including hypertension, obesity, chronic Hepatitis C, osteoarthritis, and borderline

diabetes. She is particularly susceptible to severe complications from COVID-19. In



1
  Douglas Berman, The new death penalty: COVID has now killed more US
prisoners in months than the US death penalty has in the last two decades, SENT’G
LAW & POLICY BLOG, Aug. 23, 2020, https://perma.cc/92C3-6NSB.

                                            1
Case 2:14-cr-20562-DML-RSW ECF No. 41, PageID.179 Filed 08/28/20 Page 2 of 24




fact, she contacted the virus once, resulting in a serious hospitalization. She is living

in fear of contracting it again, perhaps fatally, and emerging science shows there is

no guarantee a person cannot contract this potentially deadly illness repeatedly. In

fact, just this week another inmate at FMC Carswell died after being deemed

“recovered” by BOP staff from COVID-19. (Ex. 9, Press Release.)

      In addition, Ms. Brownlee has completed a majority of her eight-year

sentence, with a home detention date in September 2021, and a release date in March

2022. She has completed the 12-hour and nonresidential drug programs. She also

completed classes on avoiding criminal thinking, anger management, and life skills.

Her rehabilitation shows that she is not a danger if released early. She is willing to

abide by whatever terms of supervision the Court sees fit.

      Counsel communicated with opposing counsel of record, and the government

stated that it does not concur in the requested relief. For the reasons discussed in the

attached brief, Ms. Brownlee respectfully requests compassionate release under 18

U.S.C. § 3582(c)(1)(A)(i).

                                                Respectfully submitted,

                                                /s/ Benton C. Martin
                                                /s/ Natasha D. Webster
                                                FEDERAL COMMUNITY DEFENDER
                                                613 Abbott St., Suite 500
                                                Detroit, Michigan 48226
                                                PHONE: (313) 967-5832
Dated: August 28, 2020                          EMAIL: Benton_Martin@fd.org


                                            2
Case 2:14-cr-20562-DML-RSW ECF No. 41, PageID.180 Filed 08/28/20 Page 3 of 24




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,
                                                   CR. NO. 14-20562
      v.
                                                   HON. DAVID M. LAWSON
TAMMIE BROWNLEE,

                   Defendant.
                                      /

                      BRIEF IN SUPPORT OF
               MOTION FOR COMPASSIONATE RELEASE

                                I.   BACKGROUND

      Tammie Brownlee has long suffered serious health problems. At the time of

sentencing before this Court, back in 2015, she suffered obesity (with a BMI of more

than 30), hypertension, anemia, arthritis, and Hepatitis C. PSR ¶ 58. She stood

before this Court for sentencing on a bank robbery. Initially, this Court sentenced

her as a career offender, to 151 months’ imprisonment. (R. 27, Judg., PgID 81.) But

as a result of an appeal, the government agreed to a resentencing. This Court

imposed a sentence of 96 months’ imprisonment. (R. 36, Amd. Judg., PgID 150.)

      Ms. Brownlee has been incarcerated since September 2014. She is eligible for

home confinement in September 2021, roughly a year from now, and has an ultimate



                                          1
Case 2:14-cr-20562-DML-RSW ECF No. 41, PageID.181 Filed 08/28/20 Page 4 of 24




release date of March 11, 2022. Her health condition has not improved while in

custody. Her obesity is worse, escalating to morbid obesity (defined as a BMI over

40), and her hypertension, arthritis, and complications from Hepatitis C continue.

She also reports being recently diagnosed with borderline diabetes.

             II.    LEGAL STANDARD FOR COMPASSIONATE RELEASE

      Section 3582(c)(1)(A)(i) permits sentencing judges to grant a reduction of

sentence, after considering the § 3553(a) factors, if “extraordinary and compelling

reasons warrant such a reduction,” and “such a reduction is consistent with the

applicable policy statements issued by the Sentencing Commission.”

      As the BOP faces a rapidly escalating health crisis because of COVID-19,

several courts in this district have recognized that the pandemic, for an offender with

pre-existing health problems rendering them vulnerable to severe illness from

COVID-19,      is   an    extraordinary    situation   warranting     release    under

§ 3582(c)(1)(A)(i). See, e.g., United States v. Jelinek, No. 15-20312, 2020 WL

3833125, at *1 (E.D. Mich. July 8, 2020) (Parker, J.); United States v. Nazzal, No.

10-20392, 2020 WL 3077948, at *3 (E.D. Mich. June 10, 2020) (Lawson, J.); United

States v. Rahim, No. 16-20433, 2020 WL 2604857, at *2 (E.D. Mich. May 21, 2020)

(Edmunds, J.); United States v. Loyd, No. CR 15-20394-1, 2020 WL 2572275 (E.D.

Mich. May 21, 2020) (Tarnow, J.); United States v. Agomuoh, No. 16-20196, 2020




                                           2
Case 2:14-cr-20562-DML-RSW ECF No. 41, PageID.182 Filed 08/28/20 Page 5 of 24




WL 2526113, at *1 (E.D. Mich. May 18, 2020) (Levy, J.); United States v. Pomante,

No. 19-20316, 2020 WL 2513095 (E.D. Mich. May 15, 2020) (Hood, C.J.).

                III.   EXHAUSTION OF ADMINISTRATIVE REMEDIES

      There is no exhaustion barrier in this case. Section 3582(c)(1)(A)(i) gives this

Court authority to grant the requested relief after “the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility.” Ms. Brownlee

first requested release in Spring 2020, and received a boilerplate denial letter on

April 27, 2020. (Ex. 1, Admin. Request, at 1.) On May 14, 2020, she requested

reconsideration of this decision, citing her age (54 years old) and explaining that she

is at high risk from COVID-19 because of her medical conditions of hypertension,

liver disease, arthritis, borderline diabetes, and obesity. (Id. at 2.) She received

another denial letter on July 6, 2020. (Id. at 4.)

    IV.    EXTRAORDINARY AND COMPELLING REASONS WARRANT RELEASE

      A.     Release is consistent with the policy statements

      Ms. Brownlee’s release is consistent with the Sentencing Commission’s

policy statements for two reasons. First, her health condition, combined with this

pandemic, “substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which [he] is not expected

to recover.” U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). Release in these circumstances is

consistent with this policy statement. See, e.g., United States v. Reddy, No. 13-CR-



                                            3
Case 2:14-cr-20562-DML-RSW ECF No. 41, PageID.183 Filed 08/28/20 Page 6 of 24




20358, 2020 WL 2320093, at *5 (E.D. Mich. May 11, 2020); United States v.

Amarrah, No. 17-20464, 2020 WL 2220008, at *6 (E.D. Mich. May 7, 2020).

      Finally, Ms. Brownlee also presents “Other Reasons” under U.S.S.G.

§ 1B1.13, cmt. n. 1(D), warranting compassionate release, because the COVID-19

pandemic is devastating prison populations, and she is subject to particular danger

because of her health conditions. See, e.g., Miller v. United States, No. CR 16-

20222-1, 2020 WL 1814084, at *3 (E.D. Mich. Apr. 9, 2020).

     B. Ms. Brownlee’s health presents an extraordinary reason for release.

      “The more underlying medical conditions someone has, the greater their risk

is for severe illness from COVID-19.” CDC, People of Any Age with Underlying

Medical    Conditions,    https://perma.cc/WT36H2VQ.        Ms. Brownlee’s     medical

records, though counsel does not have a complete set, confirm she suffers from at

least three COVID-19 risk factors: hypertension, morbid obesity, and chronic

Hepatitis C. (Exs. 2-3, Med. Recs.) She also suffers arthritis, which at least one court

has recognized as contributing to vulnerability from COVID-19. See United States v.

Hope, No. 213-016-1, 2020 WL 4207107, at *4 (S.D. Ga. July 22, 2020) (granting

release based, in part, on the basis, on a person’s rheumatoid arthritis while at FMC

Carswell). Further, she reports being recently diagnosed with borderline diabetes.

      Hypertension. Many courts, including several in this district, “have identified

hypertension as an underlying medical condition that renders a prisoner higher-risk,



                                           4
Case 2:14-cr-20562-DML-RSW ECF No. 41, PageID.184 Filed 08/28/20 Page 7 of 24




weighing against continued detention during the COVID-19 pandemic.” United

States v. Sanders, No. 19-cr-20288, ECF No. 35, PgID 202–03 (E.D. Mich. Apr. 17,

2020) (citing United States v. Patino, No. 18-cr-20451, 2020 WL 1676766, at *2

(E.D. Mich. Apr. 6, 2020)); United States v. Mines, No. 4:18-cr-00552, 2020 U.S.

Dist. LEXIS 112175, at *3 (N.D. Ohio June 26, 2020) (granting release to an inmate

with hypertension); Perez-Perez v. Adduci, No. 20-10833, 2020 WL 2305276, at

*5–6 (E.D. Mich. May 9, 2020) (noting that a prisoner who suffered from

hypertension faced a heightened risk of severe medical consequences or death if the

prisoner contracted COVID-19).

      As Judge Leitman has explained, “[m]any district courts have recognized that

hypertension increases the likelihood of severe complications from COVID-19.”

United States v. Goins, No. 11-CR-20376, 2020 WL 3064452, at *5 (E.D. Mich.

June 9, 2020). And “[s]o has the Secretary of the Department of Health and Human

Services.” Id. Although initial CDC guidance named only pulmonary hypertension

as a risk factor for COVID-19, “at least three courts that have addressed this issue

have concluded that non-pulmonary hypertension is a risk factor associated with

severe COVID-19 outcomes.” Id. Further, the CDC now recognizes that high blood

pressure may increase a person’s risk from COVID-19. CDC, COVID-19, Serious

Heart Conditions and Other Cardiovascular and Cerebrovascular Diseases,

https://perma.cc/DB9D-QDAH.



                                         5
Case 2:14-cr-20562-DML-RSW ECF No. 41, PageID.185 Filed 08/28/20 Page 8 of 24




      Morbid obesity. At the time of sentencing, Ms. Brownlee weighed 170 pounds.

She is 5’0” tall, so this represented a BMI of approximately 33.2. She has gained

significant weight while in custody, and now reports weighing 248 pounds. Her BMI

is thus now approximately 48.4, putting her at grave risk.

      At least two judges in this district have released an incarcerated person, in light

of the COVID-19 pandemic, where the only identified risk factor was a BMI over 30

and under 40. United States v. Mitchell, No. 17-20652, 2020 WL 4284311, at *3

(E.D. Mich. July 27, 2020) (granting release to inmate with BMI of 31 to 32); United

States v. Roe, No. 15-20581, ECF No. 374 (E.D. Mich. July 16, 2020) (granting

release to inmate with BMI over 35). Judge Levy released Roe from FCI Elkton

because of his obesity with a BMI of over 35 but below 40. Roe, No. 15-20581, ECF

No. 374. Another judge in this district granted on the basis of a BMI of 30.6 in

combination with latent TB. United States v. Ireland, No. 17-20203, 2020 WL

4050245, at *4 (E.D. Mich. July 20, 2020).

      The CDC has labeled obesity as a risk factor with the “strongest and most

consistent evidence” for an association with severe illness from COVID-19.

See CDC, Medical Conditions Evidence Table. While it initially recognized only a

BMI over 40 as at high risk, based on developing research, the CDC now includes

obesity with a BMI of 30 or above as part of the high risk group. Id.; CDC, COVID-

19, Who Is at Increased Risk for Severe Illness?, https://perma.cc/TNN7-UJZ2.



                                           6
Case 2:14-cr-20562-DML-RSW ECF No. 41, PageID.186 Filed 08/28/20 Page 9 of 24




      The CDC’s list of risk factors is now in line with research detailing that

individuals less than 60 years old, with a BMI over 35 are more than twice as likely

to need acute medical care related to COVID-19 than those with a BMI less than 30.

Jennifer Lighter et al., Obesity in Patients Younger Than 60 Years Is a Risk Factor

for COVID-19 Hospital Admission, Clinical Infectious Diseases (2020),

https://perma.cc/LP4H-V3F4. Further, individuals under 60 years old with BMIs

between 35 and 40 were 3.6 times more likely to need care in an Intensive Care Unit

than those with BMIs under 30. Id.

      In fact, obesity is one of the most serious risk factors for younger individuals

admitted to the hospital as a result of COVID-19. David A. Kass et al., Obesity could

shift severe COVID-19 disease to younger ages, The Lancet (May 16, 2020),

https://perma.cc/5HFW-89TA. A study at John Hopkins documented a correlation

between obesity and worse outcomes for younger individuals who contract COVID-

19. Id. The authors explain: “Obesity can restrict ventilation by impeding diaphragm

excursion, impairs immune responses to viral infection, is pro-inflammatory, and

induces diabetes and oxidant stress to adversely affect cardiovascular function.” Id.

      For these reasons, in multiple cases, the government has agreed that a BMI

over 30 satisfies the “extraordinary and compelling” standard. For example, in the

Ireland case, the government conceded that the defendant’s BMI of 30.6 “means he

satisfies the ‘extraordinary and compelling’ standard under 1B1.13(1)(A).” United



                                          7
Case 2:14-cr-20562-DML-RSW ECF No. 41, PageID.187 Filed 08/28/20 Page 10 of 24




 States v. Ireland, No. 17-20203, R. 35-1, Gov. Email, PgID 200 (E.D. Mich. July

 17, 2020). This position is in line with Main Justice guidance based on the new CDC

 guidelines, which concede “Defendant’s body mass index (BMI) above 30

 constitutes an extraordinary and compelling reason warranting a reduction

 sentence.” (See Ex. 7, July 30 Ltr.) Ms. Brownlee’s obesity is much more severe,

 and so is the risk to her health.

         Chronic Hepatitis C. Hepatitis C suppresses a person’s immune system by

 tricking the body into triggering suppression of cytokine signaling regulators.

 Trinity College Dublin, How Hepatitis C ‘Ghosts’ Our Immune System, Science

 Daily      (June     5,      2019),     https://www.sciencedaily.com/releases/2019/06/

 190605105940.htm. This dampens a person’s immune and “basically dulls the

 normal immune response to viral infection.” Id. Further, chronic hepatitis C can

 leave a person permanently immunocompromised. Strunz, Benedikt, et al.,

 Irreversible impact of chronic hepatitis C virus infection on human natural killer

 (NK)     cell   diversity,   Cell     Stress   (July   25,   2018),   https://pubmed.ncbi.

 nlm.nih.gov/31225489/. Thus, even if Ms. Brownlee’s HCV has been successfully

 treated, or will be in the future, her immune system remains compromised.

         For this reason, several courts have granted compassionate release as a result

 of a person’s hepatitis C diagnosis. See, e.g., United States v. Hammond, 1:02-CR-

 294, 2020 WL 1891980, at *8 (D.D.C. Apr. 16, 2020) (granting compassionate



                                                8
Case 2:14-cr-20562-DML-RSW ECF No. 41, PageID.188 Filed 08/28/20 Page 11 of 24




 release to a defendant with hepatitis C); United States v. McGraw, 2:02-Cr-18, 2019

 WL 2059488, at *1–2 (S.D. Ind. May 9, 2019) (granting compassionate release to

 72-year-old inmate with diabetes, kidney disease, Hepatitis C, and other issues).

       Borderline diabetes. The CDC recognizes diabetics as people at a high risk of

 death or serious illness from COVID-19. CDC, At Risk for Severe Illness,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-

 higher-risk.html. For that reason, courts have also granted release to people with

 borderline diabetes, especially when in combination with other conditions: “Courts

 have found that the combination of prediabetes and obesity have been sufficient to

 warrant release.” United States v. Readus, No. 16-20827-1, 2020 WL 2572280, at *3

 (E.D. Mich. May 21, 2020) (citing United States v. Sosa, No. 19-CR-39-02-JD, 2020

 WL 2227038, at *1 (D.N.H. Apr. 21, 2020), report and recommendation adopted,

 No. 19-CR-39-02-JD, 2020 WL 2219173 (D.N.H. May 6, 2020) (finding prediabetes

 and obesity warranted pre-sentencing release); United States v. Dhavale, No. 19-MJ-

 00092, 2020 WL 1935544, at *6 (D.D.C. Apr. 21, 2020) (granting temporary pretrial

 release and noting “the government does not contest that defendant suffers from

 prediabetes and hypertension, which puts him at higher risk for more severe,

 debilitating illness from COVID-19”)); Cotton v. United States, No. CR 16-20222-

 8, 2020 WL 3488752, at *3 (E.D. Mich. June 26, 2020) (granting release to inmate

 with prediabetes, among other conditions).



                                          9
Case 2:14-cr-20562-DML-RSW ECF No. 41, PageID.189 Filed 08/28/20 Page 12 of 24




       COVID-19. Ms. Brownlee reports that she already contracted COVID-19, on

 July 4, 2020, resulting in a significant hospitalization. She was rushed by ambulance

 to a local area hospital where she received plasma transfusions. She remained at the

 hospital for two weeks. During that time, her blood pressure spiked, resulting in

 administration of steroids and blood-clot medication. She also received insulin. She

 feared for her life during this time, and still does given uncertainty about whether the

 virus can be contracted again.

       Because this “is a novel virus, researchers cannot definitively conclude

 whether [a person] could contract it again.” Snell v. United States, No. CR 16-20222-

 6, 2020 WL 2850038, at *3 (E.D. Mich. June 2, 2020). Inmates should “not be a

 guinea pig to test this possibility.” Id. A court in this district has granted release to

 an inmate, Kevin Backstrom, whose only health issue was that he contracted the virus

 and purportedly recovered. United States v. Backstrom, No. 13-20597, 2020 WL

 4596820, at *3 (E.D. Mich. Aug. 11, 2020) (explaining Backstrom’s “ordeal with the

 virus created a medical condition warranting release within the meaning of U.S.S.G.

 § 1B1.13 comment n.1(A)”). “While the BOP may have deemed Backstrom

 recovered, the Court has no scientific basis to deduce that he cannot contract the

 disease again.” Id.

       Troublingly, when an inmate “tests positive for COVID-19 but is deemed

 asymptomatic, the BOP conducts no medical evaluation of that patient beyond daily



                                            10
Case 2:14-cr-20562-DML-RSW ECF No. 41, PageID.190 Filed 08/28/20 Page 13 of 24




 temperature checks.” United States v. McCall, 2020 WL 2992197, at *4 (M.D. Ala.,

 June 4, 2020). This is important because at least four inmates, including one at FMC

 Carswell, have died in BOP custody just weeks after being deemed “recovered” from

 the virus:

    • Marie Neba, age 56, died at FMC Carswell eight days after BOP staff
      decided that she had recovered from COVID-19. Ex. 9, BOP Press Release,
      Inmate Death at FMC Carswell (Aug. 26, 2020).




    • Adrian Solarzano, at Terminal Island, was hospitalized and died from
      COVID-19-related complications after the BOP showed him recovered from
      the virus. BOP Press Release, Inmate Death at Terminal Island (May 27,
      2020), www.bop.gov/resources/news/pdfs/20200527_press_release_trm.pdf.




                                         11
Case 2:14-cr-20562-DML-RSW ECF No. 41, PageID.191 Filed 08/28/20 Page 14 of 24




   • Second, Gerald Porter died at FMC Lexington after twice testing negative for
      COVID-19. Press Release, Inmate Death at FMC Lexington (July 31, 2020),
      www.bop.gov/resources/news/pdfs/20200731_press_release_lex.pdf.




   • Third, Robert Hague-Rogers, an inmate at FMC Fort Worth, died after being
     hospitalized for shortness of breath. Although Mr. Hague-Rogers twice tested
     negative for COVID-19, he had a positive antibody test, indicating he had the
     virus in the past. Press Release, Inmate Death at FMC Fort Worth (Jul. 3,
     2020), www.bop.gov/resources/news/pdfs/20200703_press_release.pdf.




                                       12
Case 2:14-cr-20562-DML-RSW ECF No. 41, PageID.192 Filed 08/28/20 Page 15 of 24




       For an individual with serious risk factors for COVID-19 who has allegedly

 fully recovered from the virus, “the evidence reflects that he would not be protected

 from the possibility of future reinfection.” McCall, 2020 WL 2992197, at *6. For that

 reason, in McCall, the court refused to “play Russian Roulette with McCall’s life”

 and thus granted his motion for compassionate release. Id. at *7.

       There is a lack of medical evidence to support the claim that a person who

 previously tested positive for COVID-19, and is deemed recovered, is less

 susceptible to serious adverse health outcomes than they were before they were

 exposed to the virus. Further, it does not appear that any antibody test has been

 conducted on Ms. Brownlee, so there is no way to know whether she even has

 developed antibodies that might provide even some temporary protection.

       The CDC explains that any immunity from a prior infection of COVID-19,

 “including duration of immunity, to SARS-CoV-2 infection is not yet understood.”

 https://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html Patients with MERS-


                                          13
Case 2:14-cr-20562-DML-RSW ECF No. 41, PageID.193 Filed 08/28/20 Page 16 of 24




 CoV infection are unlikely to be reinfected shortly after they recover, but it is not yet

 known whether similar immune protection will be observed for patients with Covid-

 19. Other researchers have found that what immunity a person has after recovery

 from COVID-19 “is uncertain,” and that “some patients seem not to develop a

 humoral immune response.” Robert D. Kirkcaldy, COVID-19 and Postinfection

 Immunity,        JAMA         May       11,       2020,      https://jamanetwork.com/

 journals/jama/fullarticle/2766097. For other coronaviruses, immunity seems to wane

 quickly, and what is unknown is how long immunity lasts. Antonio Regalado, What

 if immunity to covid-19 doesn’t last?, MIT Tech. Rev. (Apr. 27, 2020),

 https://www.technologyreview.com/2020/04/27/1000569/how-long-are-people-

 immune-to-covid-19/. Moreover, people who are immunocompromised, like

 Ms. Brownlee, may have less capacity to develop immunity to COVID-19. Katarina

 Zimmer, What Do Antibody Tests For SARS-CoV-2 Tell Us About Immunity? (Apr.

 15, 2020), https://www.the-scientist.com/new-opinion/what-do-antibody-testsfor-

 sars-cov-2-tell-us-about-immunity--67425.

       For these reasons, federal courts continue to release otherwise qualified

 inmates who have previously tested positive for the coronavirus. See Snell, 2020 WL

 2850038, at *3 (granting release to inmate who purportedly recovered from COVID-

 19); McCall, 2020 WL 2992197, at *6-7 (same); United States v. Yellin, 2020 WL

 3488738, at *3 (S.D. Cal. June 26, 2020) (releasing “recovered” inmate and



                                            14
Case 2:14-cr-20562-DML-RSW ECF No. 41, PageID.194 Filed 08/28/20 Page 17 of 24




 explaining that “the possibility of reinfection persists” because COVID-19 “is so new

 that the scientific community does not yet have answers to whether reinfection is

 possible.”); United States v. Common, 2020 WL 3412233, at *4 (C.D. Ill. June 22,

 2020) (releasing 39-year-old inmate suffering hypertension, obesity, and asthma,

 who served 18 months of 120-month sentence, citing “the very real risk of relapse or

 reinfection” of COVID-19 and the ongoing side effects); United States v. Brown,

 Case No. 2:18-cr-360, Dkt. No. 35, Page 3 (N.D. Ala. May 22, 2020) (releasing

 COVID-19 positive inmate who also suffered from asthma because “in the event [his]

 condition worsens, medical treatment in and around” the prison “may well be

 inadequate”); United States v. Arreola-Bretado, No. 3:19-CR-03410-BTM, 2020 WL

 2535049, at *3 (S.D. Cal. May 15, 2020) (releasing inmate who tested positive for

 COVID-19 after concluding she will receive superior medical care outside of

 custody).

       This Court should reach the same conclusion here. COVID-19 continues to

 present a grave risk to Ms. Brownlee given her health status and the high rate of

 infection of FMC Carswell, and this risk presents “extraordinary and compelling”

 reasons for release as defined in § 3582(c)(1)(A)(i).

      C. Conditions at FMC Carswell warrant release.

       “The CDC has warned that COVID-19 poses a heightened risk to those

 incarcerated in jails and prisons.” United States v. Padilla, No. 19-CR-03331-GPC,



                                          15
Case 2:14-cr-20562-DML-RSW ECF No. 41, PageID.195 Filed 08/28/20 Page 18 of 24




 2020 WL 3100046, at *6 (S.D. Cal. June 11, 2020) (releasing inmate at FMC

 Carswell). And FMC Carswell has had particular problems containing the virus. Six

 inmates have died from the diseases there, and more than 530 have contracted the

 virus, with nine current active cases. https://www.bop.gov/coronavirus/. As one court

 has explained, “[t]he abominable COVID-19 statistics at FMC Carswell suggests that

 the trust this Court once placed in the BOP to care for an inmate with [the

 defendant]’s complicated health conditions is no longer warranted.” United States v.

 Goode, No. 14 CR 810-07 (CM), 2020 WL 4586254, at *5 (S.D.N.Y. Aug. 10, 2020).

       At least two judges in this district have granted compassionate release to

 inmates at FMC Carswell. United States v. Reddy, No. 13-CR-20358, 2020 WL

 2320093, at *1 (E.D. Mich. May 11, 2020) (Leitman, J.) (releasing inmate with

 diabetes, hypertension, back pain, osteoarthritis, and depression); Samy v. United

 States, No. CR 16-20610-1, 2020 WL 1888842, at *1 (E.D. Mich. Apr. 16, 2020)

 (Tarnow, J.) (releasing inmate with diabetes, heart disease, and asthma).

       Several other courts also have granted release from FMC Carswell, in large

 part over government objection. See, e.g., United States v. Houston, No. CR 03-37-

 GF-BMM, 2020 WL 4673133, at *1 (D. Mont. Aug. 12, 2020) (releasing inmate with

 asthma, COPD, heart disease, sleep apnea obesity, bronchitis, and diabetes); United

 States v. Galaz, No. 15-CR-02559-GPC, 2020 WL 4569125, at *1 (S.D. Cal. Aug. 7,

 2020) (releasing 33-year-old with “obesity, a history of smoking, tuberculosis, and



                                          16
Case 2:14-cr-20562-DML-RSW ECF No. 41, PageID.196 Filed 08/28/20 Page 19 of 24




 depression”); United States v. Provost, No. 3:18CR42, 2020 WL 4274570, at *5

 (E.D. Va. July 24, 2020) (releasing inmate with COPD, asthma, and hypertension 27

 months into a 72-month sentence); United States v. Gluzman, No. 7:96-CR-323

 (LJL), 2020 WL 4233049 (S.D.N.Y. July 23, 2020) (releasing 71-year-old with

 several health issues sentenced to life for murder); Hope, 2020 WL 4207107, at *3

 (releasing inmate with arthritis and Sjogrens Syndrome); United States v. Recinos,

 No. 112CR00035DADBAM, 2020 WL 4194080, at *4 (E.D. Cal. July 21, 2020)

 (releasing 59-year-old inmate with MS, hypertension, and asthma); United States v.

 Collins, No. 15-10188-EFM, 2020 WL 3971391, at *2 (D. Kan. July 14, 2020)

 (releasing inmate with diabetes, Hepatitis C, and hypertension); United States v.

 Joseph, No. 18-CR-156, 2020 WL 3270885, at *1 (E.D. Wis. June 17, 2020)

 (releasing inmate with pancreatitis, diabetes, and heart problems); United States v.

 Miller, No. 3:15-CR-132-2 (VLB), 2020 WL 3187348, at *5 (D. Conn. June 15,

 2020) (releasing inmate with pulmonary diseases and an immune disorder); United

 States v. Castillo, No. CR H-08-146-01, 2020 WL 2820401, at *1 (S.D. Tex. May

 29, 2020) (releasing inmate with hypertension and diabetes); United States v.

 Pinkerton, No. 15-CR-30045-3, 2020 WL 2083968, at *5 (C.D. Ill. Apr. 30, 2020)

 (same); United States v. Coker, No. 3:14-CR-085, 2020 WL 1877800, at *4 (E.D.

 Tenn. Apr. 15, 2020) (releasing inmate with COPD).




                                         17
Case 2:14-cr-20562-DML-RSW ECF No. 41, PageID.197 Filed 08/28/20 Page 20 of 24




                  V.      THE § 3553(A) FACTORS FAVOR RELEASE

      The § 3553(a) factors, especially weighed during the pandemic, favor release.

The Court never intended Ms. Brownlee to serve a life sentence.

      Ms. Brownlee’s History and Characteristics. As described at sentencing, as a

child, Ms. Brownlee saw her father physically assault her mother on numerous

occasions. She did not realize that her father’s abuse was not normal until she was

much older. PSR ¶53. She herself was then physically abused by her mother and

sister, and sexually abused by a neighbor and her aunt’s boyfriend. Id.

      In was not until later in life, after many of her prior convictions occurred, that

Ms. Brownlee was diagnosed with bipolar disorder and schizoaffective disorder. PSR

¶60. She also has a history of drug addiction, with abuse of crack cocaine, heroin,

and prescription pills.

      Ms. Brownlee has made significant progress while in custody. She completed

the 12-hour and nonresidential drug abuse program. (Ex. 5, Certificates, 1, 5.) She

took part in a program on life trauma through the RESOLVE program, “a cognitive

behavioral program designed to address the trauma related mental health needs of

inmates.” (Ex. 5, Certificates, 2; Ex. 6, RESOLVE Description.) She has trained as a

suicide-watch companion, a program where inmates are trained to sit with other

inmates on suicide watch. (Ex. 5, Certificates, 3-4.) She completed anger

management and criminal thinking classes. (Id. at 11-12.) She also has taken courses



                                          18
Case 2:14-cr-20562-DML-RSW ECF No. 41, PageID.198 Filed 08/28/20 Page 21 of 24




on life skills, participated in religious programming, and completed educational

programs. (Id. at 7-9; Ex. 4, Progress Report Excerpt.)

      Counsel is aware of only two disciplinary infractions during Ms. Brownlee’s

six years of incarceration, and no violent or assaultive behavior. In 2019, she lost

good time credit for taking five gel pens during a counseling session instead of one

pen as instructed. (Ex. 8, Discipline.) And in May of this year, she received an

infraction for insolence. (Id.) By way of explanation, the incident occurred after

Ms. Brownlee was reprimanded for sitting while waiting in the phone line rather than

standing, and out of frustration, she responded rudely. Counsel notes that this

infraction was deemed a “300 series” discipline, which is less serious than 100- or

200-level infractions. Her discipline was loss of phone privileges and commissary for

45 days, not loss of good-time credit. Respectfully, these disciplinary actions are not

an indication that she is a danger to the community if released, and do not outweigh

the serious health risks to her continued incarceration.

      Nature of the Offense. As explained in her original sentencing memorandum,

although Ms. Brownlee was struggling with a drug addiction and mental health issues

at the time of the offense, she recognized that her decision to commit the offense was

a terrible one and has expressed remorse for the trauma she caused.

      To her credit, Ms. Brownlee followed through while in custody on obtaining

drug treatment and taking courses on criminal thinking and life skills. These courses



                                          19
Case 2:14-cr-20562-DML-RSW ECF No. 41, PageID.199 Filed 08/28/20 Page 22 of 24




will reduce her risk of recidivism. She also has served nearly six years in custody, by

far her longest term of incarceration. This period of imprisonment, in light of the

pandemic, is sufficient but not greater than necessary to reflect the severity of the

offense and to deter future criminal conduct of Ms. Brownlee and others.

      Protecting the Public. Ms. Brownlee is willing to abide by any terms of

supervision—home confinement, GPS monitoring, and further treatment—that this

Court imposes. Ms. Brownlee has stayed in close contact with her mother and siblings

while in custody. If released, Ms. Brownlee will live with her mother, Gracie Irby, in

Auburn Hills, Michigan.

      Counsel has spoken to Ms. Brownlee’s son Jarrell Brownlee, and her brother

Eric Brownlee, who are supportive of her and explained that the family will work to

assist Ms. Brownlee if released. Eric Brownlee explained to counsel that, despite his

sister’s history, he has seen the changed in her over her time in incarceration, and that

if this Court were to allow her release, he believes his sister is prepared to be

successful. In light of the global COVID-19 pandemic, and Ms. Brownlee’s

particular susceptibility to COVID-19, this Court should grant release.




                                           20
Case 2:14-cr-20562-DML-RSW ECF No. 41, PageID.200 Filed 08/28/20 Page 23 of 24




                               VI.   CONCLUSION

      Ms. Brownlee asks this Court to grant her motion for compassionate release,

reduce her sentence to time served, and order her immediate release.

                                             Respectfully submitted,

                                             /s/ Benton C. Martin
                                             /s/ Natasha D. Webster
                                             FEDERAL COMMUNITY DEFENDER
                                             613 Abbott St., Suite 500
                                             Detroit, Michigan 48226
                                             PHONE: (313) 967-5832
                                             EMAIL: Benton_Martin@fd.org

 Dated: August 28, 2020




                                        21
Case 2:14-cr-20562-DML-RSW ECF No. 41, PageID.201 Filed 08/28/20 Page 24 of 24




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                  Plaintiff,
                                                   CR. NO. 14-20562
       v.
                                                   HON. DAVID M. LAWSON
 TAMMIE BROWNLEE,

                  Defendant.
                                     /

                          CERTIFICATE OF SERVICE

      I certify that I submitted this filing on the date indicated above using the

CM/ECF system, which will send notification to opposing counsel.

                                              /s/ Benton C. Martin
                                              FEDERAL COMMUNITY DEFENDER
                                              613 Abbott St., Suite 500
                                              Detroit, Michigan 48226
                                              PHONE: (313) 967-5832
                                              EMAIL: Benton_Martin@fd.org

 Dated: August 28, 2020




                                         22
